Citation Nr: 0910063	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  07-29 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1155 for 
coronary artery disease, status post myocardial infarction, 
coronary artery bypass graft, and automatic implanted 
cardioverter defibrillator (AICD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and D.R.


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1971 to May 1972. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia. 

A hearing was held at the RO before the undersigned acting 
Veterans Law Judge in February 2009.  A transcript of that 
proceeding is associated with the claims folder.  


FINDINGS OF FACT

The only competent evidence is against a conclusion that the 
Veteran's heart disabilities were the proximate result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or an event not reasonably foreseeable in the 
furnishing of medical care by VA.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for coronary artery disease, 
status post myocardial infarction, coronary artery bypass 
graft, and AICD implantation due to treatment by VA have not 
been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied. See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  A letter from the 
RO dated in June 2005 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The initial letter was provided before 
the adjudication of the claim.  The VA has no outstanding 
duty to inform the appellant that any additional information 
or evidence is needed.  The Board concludes, therefore, that 
the appeal may be adjudicated without a remand for further 
notification.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
Veteran's VA treatment records have been obtained.  The 
Veteran was afforded a hearing before the undersigned, and a 
personal hearing at the RO.  He was afforded two VA 
examinations, and medical opinions were obtained in May 2006 
and August 2008.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  Although the veteran mentioned in his hearing 
his belief that one of two EKG reports from when his heart 
disease was diagnosed is not of record, the Board finds that 
this is inconsequential as there is no dispute that he had a 
heart disorder at that time, and there is no reason to 
believe that a simple EKG report would contain any medical 
opinion relevant to his contentions.  The Board further finds 
that the VA medical opinions which have already been obtained 
are adequate to resolve the issue on appeal, and there is no 
need to obtain further medical opinion such as an independent 
medical expert opinion.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.

Entitlement to Compensation under the provisions of 38 
U.S.C.A. § 1151 for Coronary Artery Disease 

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.  

It is the Veteran's contention that his coronary artery 
disease (CAD), and resulting myocardial infarction (MI), 
bypass, and pacemaker implantation, was the result of 
negligent and/or careless VA treatment.  In particular, he 
asserts his cardiac symptomatology was misdiagnosed and 
treated as asthma in early 2000-2001; the Veteran believes 
that he was actually having his first of 3 claimed heart 
attacks at that time.  He also contends that his heart attack 
could have been prevented (and thereby avoiding the bypass 
and pacemaker implantation) if his CAD had been recognized 
and diagnosed earlier.  

Applicable Law and Regulations 

The Veteran's claim for compensation is premised on 38 
U.S.C.A. § 1151.  Under that provision, a veteran who suffers 
an injury or an aggravation of an injury resulting in 
additional disability by reason of VA medical or surgical 
treatment, is entitled to compensation in the same manner as 
if such disability were service connected.  The Board notes 
that, for claims filed prior to October 1, 1997, a claimant 
was not required to show fault or negligence in medical 
treatment in order to establishes entitlement to benefits 
under 38 U.S.C.A. § 1151.  However, the statue was amended, 
effective in October 1997, to require evidence of negligence 
or other fault on the part of VA, or the occurrence of an 
accident or an otherwise unforeseeable event.  Those 
amendments apply to claims for compensation under 38 U.S.C.A. 
§ 1151 which were filed on or after October 1, 1997.  
VAOPGCPREC 40-97.  As the Veteran's claim was filed in May 
2005, the version of § 1151 that is applicable to this case 
is the amended version.  See Pub. L. No. 104-204, § 
422(b)(1), (c), 110 Stat. 2926-27 (1996).  

The amendments require a showing not only that the VA 
treatment in question resulted in additional disability but 
also that the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  

In determining whether a veteran has "additional" disability, 
VA compares the veteran's condition immediately before the 
beginning of the hospital care or medical or surgical 
treatment upon which the claim is based to the veteran's 
condition after such care or treatment.  VA considers each 
involved body part or system separately. 38 C.F.R. § 
3.361(b).  The governing regulation specifies that 
continuance or natural progress of a disease for which VA 
furnished care cannot be considered caused by the VA care 
unless there was failure to timely diagnose and properly 
treat the disorder.  

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1). 

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32 and 38 C.F.R. § 3.361(d)(2)).

Determinations of whether there was informed consent involve 
consideration of whether the health care providers 
substantially complied with the requirements of 38 C.F.R. § 
17.32.  Minor deviations from the requirements of 38 C.F.R. § 
17.32 that are immaterial under the circumstances of a case 
will not defeat a finding of informed consent. 38 C.F.R. § 
3.361(d)(1).  In this case, the 1151 claim is not based on 
surgery or some other type of procedure in which a consent 
form would have been executed.  Therefore, no further 
discussion of informed consent is required.  

Analysis

As noted above, the Veteran contends that he first sought 
treatment for chest pain and shortness of breath on two 
occasions at VAMC Beckley between 2000 and 2003.  On both 
occasions, he was evaluated by physician's assistants for 
diagnosed asthma, and was prescribed Albuterol and Qualitest 
for his respiratory symptomatology.  Although he was never 
diagnosed with MI, or any cardiac related-problems during 
either visit, he contends that he had suffered two heart 
attacks prior to the ultimately diagnosed MI in February 
2004.  In support of this contention, he testified that a VA 
technician told him that the EKG conducted in conjunction 
with his February 2004 MI, revealed scar tissue indicating 
two prior heart attacks.  

While acknowledging the Veteran's contentions, the Board 
nevertheless determines that a grant of compensation pursuant 
to 38 U.S.C.A. § 1151 is not appropriate here.  Again, 
38 U.S.C.A. § 1151 only awards benefits for "qualifying 
additional disability."  It is also required that the 
claimed disability be caused by VA hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by the Secretary, either by a 
Department employee or in a Department facility.  Here, VA 
treatment records reflect complaints of shortness of breath 
on May 8, 2003.  He was prescribed Albuterol and Qualitest 
for asthma symptomatology.  He expressly denied having chest 
pains at that time.  In August 2003, the Veteran was 
evaluated for, inter alia, asthma; an EKG was performed and 
revealed ventricular bigeminy and conduction delay.  He 
denied a history of cardiac symptoms, hypertension, and heart 
disease, but admitted to a history of asthma and smoking 2 
packs of cigarettes per day.  In November 2003, a follow-up 
EKG showed no changes; he denied chest pain, or further 
symptoms. 

VA records reflect that the Veteran was, indeed, admitted to 
the ER on February 16, 2004, with complaints of chest pain 
and upper right arm discomfort.  He stated that he woke up 
with chest pain and shortness of breath, and believed that he 
was having an asthma attack; however, the Albuterol inhaler 
did not alleviate the symptomatology and he presented to the 
ER.  He denied having a history of heart problems, but cited 
a positive family history of MI and CAD, and a 1/2 pack per day 
smoking habit.  The diagnosis was acute coronary syndrome, 
myocardial infarction.  He was later transferred to another 
VA facility for cardiac catherization with stent placement 
and angioplasty.  A pacemaker was implanted in April 2004.  
Again, it is undisputed that the Veteran suffered an acute MI 
in February 2004, followed by bypass surgery and pacemaker 
implantation. 

The Board notes that while the veteran has a disability, 
there is no medical opinion that it was due to VA treatment.  
Moreover, in order for a claimed disability to constitute a 
"qualifying additional disability," it must further be 
shown that its proximate cause was either carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the Department in 
furnishing the hospital care, medical or surgical treatment, 
or examination, or was due to an event not reasonably 
foreseeable.  Here, the competent evidence fails to establish 
any carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
providing cardiac treatment in 2000-2004.  In fact, VA 
examiners in May 2006 and August 2008 reached the opposite 
conclusion.  

In this regard, the Veteran has been afforded not one, but 
two, VA examinations with respect to his 1151 claim.  The May 
2006 VA examiner was asked to determine whether the proximate 
cause of the Veteran's claimed heart attacks (with a coronary 
artery bypass) was carelessness, negligence, lack of proper 
skill, or error in judgment on the part of VA treatment.  
After physically examining the Veteran, discussing his 
contentions, and reviewing the entire claims file, the VA 
examiner opined in the negative.  In particular, the examiner 
explained that CAD is a multifactorial problem, and that 
there are 5 major factors that put a patient at risk for CAD, 
including: 1) family history; 2) smoking; 3) hypertension; 4) 
hyperlipidemia; 5) diabetes mellitus.  With the exception of 
diabetes mellitus, the Veteran had all of these risk factors.  
The VA examiner further explained that there is no 
medication, treatment, or procedure, which can "prevent a 
heart attack."  Risks can be reduced, but the event cannot 
be prevented, per se.  In reaching this conclusion, the 
examiner specifically addressed the Veteran's contentions 
that earlier intervention with antilipemic medications could 
have prevented his heart attack.  However, after reviewing 
the medical evidence, he found no symptoms and no complaints 
on presentation (pre-2004) to suggest the presence of a 
cardiac problem.  He further reasoned that it could be argued 
that primary care intervention should have taken place in 
light of the Veteran's risk factors; however, there is no 
data/studies to show that intervention would actually prevent 
the development of CAD in a person who was already at high 
risk.   

A second VA examination was conducted per the Veteran's 
request at his June 2008 RO hearing.  The examiner thoroughly 
reviewed the Veteran's claims file, noting that August 2003 
was the first time VA medical records reflected complaints of 
chest pain; he further noted that an EKG showed bigeminal 
rhythm, and a follow-up EKG revealed no change; the first 
documented MI was in February 2004.  He similarly opined that 
the Veteran's CAD and subsequent MI was not the result of 
negligence, improper skill, error in judgment or similar 
instance of fault on VA.  Again, it was explained that CAD 
has multiple causes, and that the Veteran had a positive 
family history of CAD; that he continued to smoke after being 
advised to stop; and that he had hypertension and 
hyperlipidemia.  He concluded by noting that the Veteran 
continued to smoke (which is one of the strongest risk 
factors in CAD and graft occlusions), even after his heart 
attack and bypass grafts.  

In sum, there is simply no competent medical evidence, or 
opinions of record to support a conclusion that the VA 
treatment in 2000-2003 for shortness of breath and asthma was 
a misdiagnosis, and that such treatment (or lack thereof) 
lead to the Veteran's first, and only, documented heart 
attack in 2004.  Both VA examiners found, essentially, that 
with all of the Veteran's risk factors for CAD, earlier 
intervention would not have prevented the Veteran's heart 
attack.   More specifically, in light of the provisions of  
38 U.S.C.A. § 1151, the proximate cause of the Veteran's CAD, 
MI, bypass, and pacemaker implantation, was not due to any 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or an event 
which was not reasonably foreseeable.  

As for the Veteran's assertions, including in sworn testimony 
to the undersigned in February 2009, attributing his CAD and 
subsequent heart attack to the fault of VA, such assertions 
cannot be used to establish a claim as a layperson is not 
qualified to render a medical opinion regarding the etiology 
of disorders and disabilities.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (finding that competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  In this regard, the 
Board acknowledges the Veteran's belief that when he first 
sought treatment for shortness of breath on two occasions in 
2000-2003, he was actually having heart attacks.  Again, the 
Veteran is not qualified to provide such medical diagnosis.  
In any event, the medical evidence of record, including two 
VA medical opinions, clearly reflect that the Veteran's first 
(and only) MI occurred in February 2004, after which he was 
aggressively treated for his CAD.  In addition, even if he 
had one or more myocardial infarctions prior to 2004, this 
alone would not support the claim for 1151 benefits in the 
absence of medical opinion demonstrating negligence or 
similar fault on the part of VA.  

Finally, to the extent that the Veteran's friend, D.R., 
presented testimony as to etiology, he too, has not been 
shown to possess the requisite training or credentials needed 
to render a competent opinion as to medical causation.  
Likewise, his lay opinion does not constitute competent 
medical evidence and lacks probative value. 

In conclusion, the evidence of record does not demonstrate 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
treating the Veteran.  Moreover, it has not been shown that 
any additional disability occurred as a result of an event 
not reasonably foreseeable.  For these reasons, a grant of 
compensation pursuant to 38 U.S.C.A. § 1151 is not 
permissible here.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for coronary artery disease, status post 
myocardial infarction, coronary artery bypass graft, and AICD 
implantation is denied. 





____________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


